

117 S293 IS: Dignity for Aborted Children Act
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 293IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Braun (for himself, Mr. Daines, Mr. Lankford, Mr. Thune, Mr. Blunt, Mr. Inhofe, Mr. Rubio, Mr. Scott of Florida, Mrs. Blackburn, Mr. Wicker, Mr. Tillis, Mr. Young, Ms. Ernst, Mr. Paul, Mr. Cotton, Mr. Risch, Mr. Hagerty, Mr. Hawley, Mr. Lee, Mr. Moran, and Mrs. Hyde-Smith) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo protect the dignity of fetal remains, and for other purposes.1.Short titleThis Act may be cited as the Dignity for Aborted Children Act.2.Constitutional authorityCongress enacts the following pursuant to Congress’ power under—(1)the Interstate Commerce Clause of section 8 of article I of the Constitution;(2)section 5 of the 14th Amendment to the Constitution of the United States, including the power to enforce the prohibition on government action denying equal protection of the laws; and(3)section 8 of article I of the Constitution of the United States to make all laws necessary and proper for the carrying into execution of powers vested by the Constitution in the Government of the United States. 3.Protection of fetal remains(a)In generalPart H of title IV of the Public Health Service Act (42 U.S.C. 289 et seq.) is amended by adding at the end the following:498F.Protection of fetal remains(a)Consent requirement(1)In generalAny abortion provider, after performing an abortion, shall provide the patient with an informed consent form, offering the patient the following options for disposal of the human fetal tissue from the abortion:(A)The patient may take possession of the human fetal tissue and may choose to transfer the tissue to an entity providing interment or cremation services.(B)The patient may elect to release the human fetal tissue to the abortion provider, who shall be subject to the requirements of subsection (b).(2)Consent requirementsAn abortion provider described in paragraph (1) shall—(A)obtain a patient signature on each consent form required under paragraph (1); and(B)retain each such form in the patient's file.(b)Provider disposal requirementIt shall be unlawful for any abortion provider who, after performing an abortion in which the woman on whom the abortion was performed elects, pursuant to subsection (a)(1)(B), to release the human fetal tissue to the abortion provider, to fail to provide for the final disposition of the human fetal tissue through interment or cremation, consistent with State law regarding the disposal of human remains, not later than 7 days after the date on which the abortion procedure was performed. Such final disposition of human fetal tissue may be carried out through interment or cremation of tissue from more than one abortion procedure collectively.(c)Penalties(1)Informed consent violationsAn abortion provider who fails to maintain the documentation required under subsection (a)(2)(B) shall be subject to civil monetary penalties in an amount not to exceed $50,000.(2)Disposal violationsAny abortion provider who violates subsection (b) shall be fined in accordance with title 18, United States Code, imprisoned not more than 5 years, or both.(3)Bar to prosecutionA patient upon whom an abortion in violation of subsection (b) is performed or attempted may not be prosecuted under, or for a conspiracy to violate, paragraph (1), or for an offense under section 2, 3, or 4 of title 18, United States Code, based on such a violation.(d)ReportingEach abortion provider described in subsection (a)(1) shall submit annual reports to the Secretary indicating, with respect to the reporting period—(1)the aggregate number of abortion procedures performed by such abortion provider;(2)the gestational age at the time of each such procedure; and(3)for abortions carried out using an abortion method other than chemical abortion, the aggregate number of fetal remains transferred for interment or cremation and the number released to patients.(e)Annual reports by the SecretaryThe Secretary shall submit to Congress an annual report on the number of abortions by State, procedure type, and method of disposal of human fetal tissue.(f)Non-PreemptionNothing in this section shall preempt any State requirement that, at a minimum, requires interment or cremation in the same manner that other human remains are required to be treated in such State.(g)DefinitionsIn this section—(1)the term abortion means the use or prescription of any instrument, medicine, drug, or any other substance or device—(A)to intentionally kill the unborn child of a woman known to be pregnant; or(B)to intentionally terminate the pregnancy of a woman known to be pregnant, with an intention other than—(i)after viability to produce a live birth and preserve the life and health of the child born alive; or(ii)to remove a dead unborn child;(2)the term abortion provider means an individual or entity that performs abortions; and(3)the term human fetal tissue has the meaning given the term in section 498A(g)..